Citation Nr: 0012579	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  94-15 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arthritis of multiple joints, to include osteoarthritis and 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to August 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for osteoarthritis.  

The case was previously before the Board in August 1996, when 
it was remanded for additional development.  The requested 
development has been accomplished to the extent necessary.

In January 2000, the veteran was awarded service connection 
for traumatic arthritis of the lumbar spine and 
osteoarthritis of the right thumb.  Therefore, service 
connection for arthritis of these joint is not for 
consideration in this decision. 


FINDINGS OF FACT

1.  In May 1991, the RO found that new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for arthritis.  The RO notified the 
veteran of its decision and of his appellate rights.  He did 
not appeal.

2.  Evidence has not been presented or secured since the May 
1991 RO decision that is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for arthritis.



CONCLUSIONS OF LAW

1.  The May 1991 RO decision that found that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for arthritis is final.  
38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(b), 20.1103 (1999).

2.  Evidence received since the May 1991 RO decision that 
found that new and material evidence had not been presented 
to reopen a claim of entitlement to service connection for 
arthritis is not new and material, and the veteran's claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service medical records disclose that the veteran was treated 
for strain of the 4th and 5th phalangeal joints in September 
1950.  He sprained his left ankle in January and February 
1951.  He continually complained of left foot pain throughout 
1951.  X-rays of the left foot and ankle were negative.  No 
organic pathology was identified.  The veteran injured his 
right middle finger playing ball in June 1951.  An x-ray of 
the finger was negative.  He injured his left thumb and 
forefinger when he hit someone in April 1952.  There was no 
evidence of a fracture of the left hand on x-ray; however, 
there was a small round area of increased bony density within 
the left navicular, identified as possibly the result of an 
old osteochondrosis.  The veteran reported left thumb and 
second finger pain in June 1952. 

The veteran continued to complain of left foot and ankle pain 
in April 1953.  He was treated for bursitis of the right knee 
in March 1954.  In September 1954, he was knocked off his 
tractor by a tree limb and was reportedly unconscious for two 
minutes.  There was an abrasion on his neck. 

There was a slight bruise on the veteran's left foot in 
September 1956.  Pertinent diagnoses included a sprain of the 
left long arch and metatarsalgia.  In December 1956, the 
veteran was treated for diffuse, tender swelling of the volar 
surface of the right wrist.  Pertinent diagnoses included 
questionable tenosynovitis.  On discharge examination in 
April 1969, the veteran was diagnosed as having chronic 
extensor tendinitis of the right foot.  X-rays of the foot 
were negative.  No joint disability was diagnosed.

The veteran originally claimed entitlement to service 
connection for arthritis in October 1973.  On VA examination 
in February 1974, he complained of arthritic pain in the left 
hand.  He reportedly hurt his hand holding a truck steering 
wheel.  He also reported being treated for bursitis of the 
shoulders since December 1973.  X-rays of the shoulders were 
normal.  Pertinent diagnoses included arthritis, joints of 
the left hand, not found clinically.

The RO denied entitlement to service connection for arthritis 
in February 1974 on the grounds that the service medical 
records and VA examination were negative for arthritis.  The 
veteran did not appeal.

The veteran sought to reopen his claim for service connection 
for arthritis in 1980.  He stated that he wanted his claim to 
include rheumatoid arthritis.  

Additional evidence was obtained, including a January 1980 VA 
x-ray report showing early and moderate degenerative changes 
of this hips, minimal changes in the left wrist and in the 
metacarpal phalangeal (MCP) joint of the first finger, and a 
loose spur on the posterior side of the olecranon of the 
right ulna.  A VA outpatient treatment note dated in March 
1980 showed that the veteran was diagnosed as having 
bilateral epicondylitis.

The veteran was afforded a VA examination in April 1980.  He 
complained of pain in his right hip since 1952 and in his 
wrists and elbows for one year.  The examiner diagnosed 
arthritis.

VA records showed that in April 1980 the veteran had multiple 
joint and musculoskeletal complaints as well as bilateral 
epicondylitis.  He reported having MCP and proximal 
interphalangeal (PIP) joint stiffness.  The examiner's 
assessment was degenerative joint disease, possible 
rheumatoid arthritis.  The veteran underwent physical therapy 
for complaints of pain in his hands, wrists, shoulders and 
elbows.  In May, July and August 1980, he was diagnosed as 
having questionable early rheumatoid arthritis, although 
laboratory tests were negative.  There were additional 
complaints of neck and hip pain.  A May 1980 x-ray of the 
cervical spine showed minimal degenerative changes of the 
with anterior lipping of C3 and C6.  A May 1980 x-ray of the 
veteran's left shoulder was normal.  A September 1980 x-ray 
was interpreted as showing degenerative joint disease of the 
right hip.

In September 1980, the RO denied the veteran's petition to 
reopen his claim for service connection for arthritis on a 
direct and adjunct basis.  He did not appeal.

Additional medical evidence was thereafter received at the 
RO.  The veteran was hospitalized at the Lake City VA Medical 
Center (VAMC) from December 1980 to January 1981 with 
complaints of pain in his hips and both elbows since 1952.  
Laboratory tests were completely negative, including the 
rheumatoid arthritis factor.  Pertinent diagnoses included 
pain of multiple joints of unknown etiology.

Outpatient treatment notes dated in March 1981 revealed that 
the veteran complained of left shoulder and neck pain.  He 
was diagnosed as having degenerative joint disease. 

The veteran again sought to reopen his claim in January 1982.  
He provided copies of service medical records as well as some 
records dated in 1973 from an unidentified source.  

The service medical records revealed that he complained of 
pain in both feet on prolonged walking in October 1957 and 
was diagnosed as having foot trouble.  In May 1959, he bumped 
his right little toe.  There was a small laceration.  In July 
1959, he was diagnosed as having paravertebral myositis and 
or neuritis of the back and muscles of the shoulders.  In 
April 1963, the veteran was diagnosed as having acute 
subacromial bursitis of the right shoulder.  X-rays of the 
shoulder were negative.  The veteran again complained of 
right shoulder pain in May 1963.  The examiner diagnosed 
bicipital tendonitis.  Bursitis of the left glenoid was 
diagnosed in January 1964.  In August 1968, the veteran 
reported recurrent left shoulder pain.  An x-ray showed a 
questionable calcium deposit.  

The record from the unidentified source showed complaints of 
left upper chest pain in August 1973 and of joint pains in 
the hands and fingers for three months in September 1973.

In January 1982, John M. Shearman, M.D. reported that the 
veteran had seropositive rheumatoid arthritis requiring 
therapy.  Dr. Shearman further stated that he felt that the 
veteran "has had the arthritis for a number of years.  In a 
male it usually begins as recurrent bursitis, particularly in 
the shoulders and then goes on to develop into rheumatoid 
arthritis."

The RO denied entitlement to service connection for bursitis 
of the shoulders and rheumatoid arthritis as a residual of 
bursitis in January 1982.  The RO found that there was no 
indication that the veteran's rheumatoid arthritis had its 
inception during service or within the presumptive period and 
that it would be speculative to hold that there was any 
relationship between rheumatoid arthritis and bursitis.  The 
veteran appealed the RO's decision to the Board.

Records from Moody Air Force Base dated from 1972 to 1975 
were obtained in February 1982.  In July 1972, the veteran 
complained of bursitis of the left shoulder with a past 
history.  The examiner diagnosed bursitis.  In August 1972 
the veteran complained of left chest pain for two years.  
Pertinent diagnoses included musculoskeletal pain and 
thoracic outlet syndrome.  The veteran also reported left arm 
and left hand paresthesias.  He gave a history of left 
shoulder bursitis since 1963.  In January 1974, he complained 
of right shoulder pain for one and one half months.  The 
examiner's assessment was bicipital tendonitis.  Left 
shoulder bursitis was diagnosed in August 1975.

Additional records from Moody Air Force Base showed treatment 
for complaints of swelling of both hands in August 1977.  The 
examiner's impression was rule out arthritic process.  On 
follow-up, x-rays were within normal limits and laboratory 
testing was normal.  The impression was arthritic-like pains 
of both hands.  The veteran complained of joint pain in the 
right forearm for three weeks in May 1979.  He was diagnosed 
as having bursitis.  He expressed similar complaints in 
August 1979.  The assessment was inflammatory response to 
steroid injection.

In June 1982, John M. Szczesny, M.D. reported that the 
veteran had seropositive rheumatoid arthritis that began 
several years ago with bursitis and tendonitis of the 
shoulders.  Dr. Szczesny stated that it was not unusual for 
rheumatoid arthritis to start this way, especially in men.  
Since that time, it was noted that the veteran had 
progressive and disabling symptoms involving both hands, 
wrists, shoulders, ankles and feet.

The veteran testified at a personal hearing at the RO in July 
1982.  He stated that he had recurring shoulder problems 
since 1963.  

In March 1983, the Board denied entitlement to service 
connection for bursitis of both shoulders and rheumatoid 
arthritis.  The Board concluded that chronic bursitis of the 
shoulders was not shown during active service and that 
rheumatoid arthritis was not shown during service and did not 
become manifest to a compensable degree during the year 
following service.

Additional evidence was thereafter received at the RO.  The 
veteran was hospitalized at the Lake City VAMC in May 1986.  
Rheumatoid factor was negative.  VA outpatient treatment 
records dated from 1988 to 1989 revealed complaints of 
tendonitis of the right wrist in April 1988 and myofascial 
knee pain in July 1988.  Acute rheumatoid arthritis was 
diagnosed in August 1988, following complaints of right hand 
and wrist pain.  Arthralgia of multiple joints was diagnosed 
in November 1988.  December 1988 x-rays of the right hand 
showed degenerative changes in the right wrist, the first MCP 
joint, and some in the interphalangeal joints.  In June 1989, 
the veteran was diagnosed as having calcaneal exostosis with 
plantar fasciitis and degenerative joint disease of the right 
foot.  Right shoulder pain was also noted in June 1989.

In June 1990, the veteran sought to reopen his claim, to 
include generalized arthritis as a result of trauma.  In 
support of his claim, he provided treatment records from 
Moody Air Force Base dated from 1984 to 1988.  These records 
showed complaints of multiple joint pain and diagnoses of 
fibrositis/myofascial pain syndrome; chronic arthritis; 
musculoskeletal pain; fibromyalgia; chronic nonspecific 
arthralgia; questionable gout; spondyloarthropathy; and 
fibrositis syndrome with no true evidence of rheumatoid 
arthritis or spondyloarthropathy.

VA outpatient treatment records dated in 1990 were also 
obtained.  These record showed diagnoses of calcaneal 
exostosis with fasciitis of the right foot; degenerative 
joint disease of the right foot; and capsulitis of the right 
third metatarsal head.

In December 1990, the RO denied entitlement to service 
connection for rheumatoid arthritis on the basis that new and 
material evidence had not been presented.  The veteran did 
not appeal.

In February 1991, the veteran again requested that his claim 
be reopened, to include arthritis due to an injury received 
during a construction job at Atlanta General Depot in 1954.

The RO obtained the veteran's VA outpatient treatment records 
dated from 1990 to 1991.  These records showed that he was 
diagnosed as having chronic degenerative joint disease of the 
right knee in February 1991.

The RO found that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for rheumatoid arthritis in April 1991.  The 
veteran did not appeal. 

The veteran then submitted treatment records from Moody Air 
Force Base dated from 1972 to 1989, many of which were 
duplicates.  A December 1975 record showed that he complained 
of pain at the base of his neck and right shoulder.  He gave 
a history of an injury 15 years ago.  The examiner's 
assessment was rule out arthritis.  In August 1976, the 
veteran was diagnosed as having pulled pectoral, intercostal 
and trapezius muscles, left.  Questionable early rheumatoid 
arthritis was diagnosed in September 1980.  A bone scan was 
normal in October 1980.  The examiner's assessment was 
arthralgias/sciatica.  Rheumatoid arthritis was diagnosed in 
January 1982.  Additional diagnoses included occasional 
arthralgias; arthritis; diffuse stiffness, arthralgias; 
myalgias; questionable seronegative rheumatoid arthritis; 
right forearm pain, with negative x-ray; nonspecific 
rheumatic syndrome; plantar fasciitis with spur formation of 
the left heel;  fibrositis/fibromyalgia; and severe 
degenerative joint disease of the hands, hips and heel.

The RO again found that new and material evidence had not 
been submitted to reopen a claim for service connection for 
rheumatoid arthritis in May 1991.  The RO stated that the 
evidence showed a diagnosis of rheumatoid arthritis as early 
as 1972, but there was no evidence showing that it was 
incurred or aggravated during service.  The veteran was 
notified of this decision and of his appellate rights at his 
most recent address of record by letter dated June 6, 1991.  
He did not appeal. 

In July 1991, the veteran again sought to reopen his claim.  
His congressman submitted a letter to the RO indicating that 
the veteran felt that he had osteoarthritis due to in-service 
injuries.  Also submitted in conjunction with the claim were 
duplicate copies of service medical records and VA treatment 
records dated from 1980 to 1991, many of which were also 
duplicates.  This evidence included December 1980 VA x-rays 
which showed minimal degenerative changes of both elbows.  
Pertinent diagnoses in the records included polyarthralgias 
and degenerative joint disease of multiple sites.  

The veteran was afforded a VA psychiatric examination in 
September 1991.  No complaints or findings pertaining to the 
joints were noted.

In a November 1991 rating decision, the RO denied entitlement 
to service connection for osteoarthritis.  The veteran 
appealed to the Board.

In January 1992, VA treatment records dated from 1990 to 1991 
were associated with the claims folder.  Many of these 
records showed treatment for disabilities other than 
arthritis, and some were duplicates.  Chronic degenerative 
joint disease of the right knee was noted in March 1991.  A 
June 1991 x-ray showed, inter alia, mild degenerative changes 
in the left thumb MCP joint.  Mild degenerative joint disease 
of the hands and fibromyalgia with multiple trigger points 
was diagnosed in October 1991.  In December 1991, a diagnosis 
of osteoarthritis was rendered.

In September 1992, the veteran stated that he obtained 
information from the Arthritis Foundation indicating that 
degenerative arthritis and osteoarthritis are one in the 
same.

The veteran offered additional lay statements on appeal, 
including at a personal hearing at the RO in March 1993.  He 
stated that he sustained several traumatic injuries during 
active service which caused degenerative arthritis.  For 
example, he reported that he injured his hands and thumbs 
while serving in Japan in 1952.  He also reported that he 
injured his neck when he was knocked off a tractor by a tree 
branch in 1954 and that he was in automobile accidents in 
1954 and 1967 wherein he sustained many bruises.  And 
finally, in his capacity as a military police officer, he 
reported that he received various scrapes and bruises while 
breaking up fights.  He stated that a VA doctor told him that 
his injuries caused degenerative arthritis which turned into 
osteoarthritis.

The veteran thereafter submitted duplicate copies of service 
medical records.  One new service medical was provided, which 
consisted of an August 1967 in-service x-ray of his skull, 
mandible and face.  No abnormality was shown.

The veteran also submitted some duplicate and some new 
records from Moody Air Force Base, which showed that he 
injured his left knee in August 1977.  In addition, he 
provided additional VA treatment records dated from 1980 to 
1990, some of which were duplicates.  In February 1980, x-
rays dated in 1975 and 1977 from South Georgia Medical Center 
were reviewed.  It was noted that x-rays of the pelvis in 
1975 and 1977 showed very early degenerative changes in the 
hips and sacroiliac joints.  The veteran was diagnosed as 
having bilateral epicondylitis and history and symptoms 
suggestive of early rheumatoid arthritis, but unlikely.  X-
rays of the elbow showed a small arthritic spur at the 
insertion of the right triceps.  X-rays of the hands also 
showed early degenerative joint disease.  The veteran was 
further diagnosed as having mixed arthritis (? both 
rheumatoid and osteo) in January 1981 and questionable early 
rheumatoid arthritis in February 1981.  A September 1989 x-
ray showed degenerative changes of the MCP joint of the left 
hand.

In December 1993, the veteran submitted a pamphlet from the 
Arthritis Foundation defining certain types of arthritis and 
indicating that arthritis can be caused by injury and 
overuse.  He also provided an excerpt from a dictionary 
defining various types of arthritis. 

In October 1996, VA treatment records of the veteran dated 
from 1985 to 1996 were associated with the claims file, many 
of which were duplicates.  X-rays of the hips and knees in 
March 1992 revealed no significant degenerative disease.  
There was mild chondrocalcinosis of the knees.  Pain in the 
right side of the neck was diagnosed in April 1992.  
Osteoarthritis of the cervical spine and hips was diagnosed 
in March 1993.  Additional diagnoses included osteoarthritis 
of the spine, hips and elbows; severe degenerative joint 
disease of multiple joints; osteoarthritis in the hands and 
back; and rule out plantar fasciitis, right.  X-rays in March 
1996 showed a calcaneal spur on the right.

The veteran was afforded a VA spine examination in January 
1997.  Findings pertained only to the lumbar spine.

Upon VA joints examination in January 1997, the veteran gave 
a history of knee pain for approximately four years.  He did 
not recall any injury to the knees during service.  He also 
complained of pain in multiple joints in both hands.  X-rays 
of the knees and hands showed degenerative changes.  The 
examiner noted that according to available records, the 
veteran did not have inflammatory arthropathies.  The 
examiner concluded that the veteran had multiple joint 
complaints and almost symmetric disease in multiple joints, 
and that it was unlikely that this osteoarthritis was related 
to a traumatic event.

The veteran next underwent VA spine examination in June 1999.  
The examiner reviewed the claims file.  Findings and opinions 
were limited to the lumbar spine.

The veteran was also afforded a VA hand examination in June 
1999.  He denied any injuries to his hands and knees during 
service.  The examiner diagnosed, in pertinent part, severe 
degenerative joint disease of both knees, symptomatic on the 
right not attributable to a specific injury, and bilateral 
hand weakness and numbness attributable to carpal tunnel.

In a November 1999 addendum, a VA examiner rendered an 
opinion concerning arthritis of the veteran's lumbar spine.


II.  Legal analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

By letter dated June 6, 1991, the RO notified the veteran of 
the May 1991 rating decision finding that new and material 
evidence had not been presented to reopen the claim for 
service connection for arthritis.  The veteran was also 
advised of his appellate rights, and did not appeal.  
Therefore, the RO's decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 
(1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

Although the RO denied entitlement to service connection for 
arthritis in November 1991 without formal discussion of 
whether new and material evidence had been submitted to 
reopen the previously denied and final claim, the Board has 
jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on page 
one of this decision.  See also Barnett v. Brown, 8 Vet. App. 
1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the veteran 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this case, the veteran's due process 
rights are not violated by this Board decision.  When the RO 
denied the claim of entitlement to service connection for 
arthritis in November 1991, it necessarily reviewed all of 
the evidence of record to reach that decision.  Since the 
Board must review all of the evidence of record in order to 
determine whether new evidence has been presented and whether 
it is material to the underlying issue, the veteran is not 
prejudiced by the Board's consideration of the preliminary 
issue of whether new and material evidence has been 
submitted.

At the time of the May 1991 RO decision, the evidence of 
record did not establish that the veteran had any form of 
arthritis related to any in-service disease or injury.  Any  
"new"  evidence would have to bear directly and 
substantially upon this matter and be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence received subsequent to May 1991 is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

The Board finds that new and material evidence has not been 
received.  The veteran's contentions that he has arthritis 
that had its onset during active service, including as a 
result of in-service injuries, are not new.  His statements 
are essentially a repetition of his previous assertions, and 
are basically cumulative and not new.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  Moreover, 
the lay statements concerning the onset of any such condition 
are not competent.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108).  

Many of the VA treatment records, service medical records, 
and records from Moody Air Force Base were of record at the 
time of the May 1991 RO decision and are therefore not new.  
To the extent that the additional medical records show 
treatment for and/or diagnoses of rheumatoid or degenerative 
arthritis of multiple joints many years after service, they 
are cumulative and not new.  

The medical records are also not material, or so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  They do not in any way provide a 
medical linkage of any current rheumatoid arthritis or 
degenerative arthritis of any joint with the veteran's active 
service.  There is no medical evidence indicating that the 
veteran has any form of arthritis related to any in-service 
disease or injury.  To the contrary, the VA examiner in 1997 
concluded that it was unlikely that the veteran's 
osteoarthritis was related to a traumatic event.  Further, 
the new service medical record showed only normal x-ray 
findings of the veteran's skull, mandible and face in 1967, 
and did not show the onset of any arthritis during service.  
Accordingly, the Board finds that these records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

Medical records that do not mention arthritis (or mention 
only arthritis of the lumbar spine and right thumb, for which 
the veteran is already service connected), even if new, are 
not material.  This evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The fact that the veteran is presently or was 
impaired due to other medical problems is not a matter in 
dispute.  

The Board is cognizant of the veteran's testimony that a VA 
doctor told him that his in-service injuries caused 
degenerative arthritis which turned into osteoarthritis.  
However, "hearsay medical evidence" does not constitute 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, this statement is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Further, the veteran's VA 
treatment records have been associated with the claims folder 
and reflect no such opinion.

The literature the veteran provided from the Arthritis 
Foundation indicating that arthritis can be caused by injury 
or overuse is general and does not apply to the facts of this 
case.  It is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  To the 
extent that the veteran is attempting to extrapolate from the 
article that his particular arthritis was caused by trauma, 
such extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991); Sacks v. West, 11 Vet. 
App. 314 (1998).  Indeed, the 1997 VA examiner reached a 
contrary conclusion based upon the x-ray findings showing 
symmetrical arthritis.  Further, the definitions of arthritis 
provided by the veteran in no way relate his disability to 
active service and are, therefore, not material.   

Accordingly, the Board finds that the evidence received 
subsequent to May 1991 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for arthritis of multiple joints, to include osteoarthritis 
and rheumatoid arthritis.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim of entitlement to 
service connection for arthritis.  While the RO did not 
obtain the veteran's records from the Gainesville VAMC dated 
from 1991 to 1996 as he requested in his October 1996 
statement, additional development to obtain these records is 
unnecessary in view of the medical evidence currently of 
record.  There is no basis for speculating that such records 
dated many years after service would produce evidence 
necessary to reopen the veteran's claim.  The RO requested 
that the veteran complete an Authorization and Consent to 
Release Information to VA for South Georgia Medical Center, 
but the veteran did not respond.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to these claims under 38 U.S.C.A. § 5103(a) (West 
1991).
  

ORDER

New and material evidence not having been submitted, 
entitlement to service connection for arthritis of multiple 
joints, to include osteoarthritis and rheumatoid arthritis, 
is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

